NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



BRETZ CHIROPRACTIC CLINIC,                       )
as assignee of TYLER WHITLOCK,                   )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-4371
                                                 )
GEICO GENERAL INSURANCE                          )
COMPANY,                                         )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed August 23, 2019.

Petition for Writ of Certiorari to the Circuit
Court for the Twelfth Judicial Circuit for
Sarasota County; sitting in its appellate
capacity.

Bruce S. Rosenberg and H. Alexis
Rosenberg of Rosenberg Law, P.A.,
Boca Raton; and Kristin A. Norse and
Stuart C. Markman of Kynes, Markman
& Feldman, P.A., Tampa, for Petitioner.

Rebecca O'Dell Townsend and Scott W.
Dutton of Dutton Law Group, P.A., Tampa,
for Respondent.


PER CURIAM.

               Denied.


LaROSE, MORRIS, and SLEET, JJ., Concur.